

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.


SECURED PROMISSORY NOTE


No. N-__
Date of Issuance
US $300,000.00
May 30, 2008



FOR VALUE RECEIVED, Podium Technology Limited, a British Virgin Islands
corporation (the “Company”), hereby promises to pay _____________________ (the
“Lender”), the principal sum of Three Hundred Thousand United States Dollars
(US$300,000), together with interest thereon from the date of this Secured
Promissory Note (this “Note”). Interest shall accrue at a rate of twelve percent
(12%) per annum, compounded annually. This Note is issued further to that
certain Note and Warrant Purchase Agreement dated May 30, 2008 by and among the
Company, Lender and certain other investors (the “Purchase Agreement”). The
principal and accrued interest shall be due and payable by the Company on or
before December 31, 2008 (the “Maturity Date”) or earlier upon an Event of
Default as that term is define din Section 8.1 of the Purchased Agreement.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Purchase Agreement.
 
In the event of a Reverse Merger Withdrawal or if the Reverse Merger does not
close on or before the Maturity date, the Company shall also pay to Lender a
penalty payment in an amount equal to twenty percent (20%) of the principal
amount of this Note. Upon the occurrence of an Event of Default, interest shall
accrue on the remaining balance of unpaid principal and interest at the rate set
forth herein plus five percent (5%).
 
This Note is one of a series of Notes issued pursuant to the Purchase Agreement,
and capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.
 
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and any remainder applied to principal. Prepayment of
principal, together with accrued interest, may not be made without the Lender’s
consent. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 
 

--------------------------------------------------------------------------------

 

2. Security. This Note is secured under that certain Security Agreement (the
“Security Agreement”) between the Company and the Lender of even date herewith,
attached hereto as Exhibit A. Reference is hereby made to the Security Agreement
for a description of the nature and extent of the security for this Note and the
rights with respect to such security of the holder of this Note.
 
3. Usury. It is the intention of the parties hereto to strictly comply with all
applicable usury laws. Accordingly, notwithstanding any provisions to the
contrary in this Note, or in any of the documents securing payment hereof or
otherwise relating hereto, in no event shall this Note or such documents be
construed to contract for, charge, or permit a receipt of interest in excess of
the maximum amount permitted by applicable law. If any such excess interest is
contracted for, charged, or received under this Note or under the terms of any
of the documents securing payment hereof or otherwise relating hereto, or in the
event the maturity of the indebtedness evidenced by this Note is accelerated in
whole or in part, or in the event that all or part of the principal or interest
of this Note shall be prepaid, so that under any of such circumstances the
amount of interest contracted for, charged, or received under this Note or under
any of the instruments securing payment hereof shall exceed the maximum rate of
interest permitted by law, then, in such event (i) neither the Company nor its
successors or assigns, or any other party liable for the payment hereof shall be
obligated to pay the amount of such interest to the extent that it is in the
excess of the maximum permitted by law; and (ii) any such excess shall be deemed
a mistake and canceled automatically, and, if theretofore paid, shall, at the
option of the holder of this Note, be refunded to the Company or applied as a
credit against the then unpaid principal amount hereof, and (iii) the effective
rate of interest shall be automatically reduced to the maximum contract rate
allowed under such laws as now or hereafter construed by the court of
appropriate jurisdiction, and, to the extent permitted by law, determination of
the rate of interest shall be made by amortizing, prorating, allocating, and
spreading in equal parts during the period of the fully stated term of the loan
evidenced hereby all interest at any time contracted for, charged, or received
from the Company in connection with the loan evidenced by this Note.
 
4. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.
 
5. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto; provided, however, that
the Company may not assign its obligations under this Note without the written
consent of the Majority Note Holders. Any transfer of this Note may be effected
only pursuant to the Purchase Agreement and by surrender of this Note to the
Company and reissuance of a new note to the transferee. The Lender and any
subsequent holder of this Note receives this Note subject to the foregoing terms
and conditions, and agrees to comply with the foregoing terms and conditions for
the benefit of the Company and any other Lenders.

 
2

--------------------------------------------------------------------------------

 

6. Officers and Directors Not Liable. In no event shall any officer or director
of the Company be liable for any amounts due and payable pursuant to this Note.
 
7. Expenses. The Company hereby agrees, subject only to any limitation imposed
by applicable law, to pay all expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the holder of this Note (“Costs”) in endeavoring to
collect any amounts payable hereunder which are not paid when due, whether by
declaration or otherwise. The Company agrees that any delay on the part of the
holder in exercising any rights hereunder will not operate as a waiver of such
rights. The holder of this Note shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies, and no waiver
of any kind shall be valid unless in writing and signed by the party or parties
waiving such rights or remedies.
 
8. Governing Law. This Note shall be governed by and construed under the laws of
the State of California as applied to other instruments made by California
residents to be performed entirely within the State of California.
Notwithstanding any provision of this Note to the contrary, this Note shall be
(to the extent necessary to satisfy the requirements of Section 22062(b)(3)(D)
of the California Financial Code) subject to the implied covenant of good faith
and fair dealing arising under Section 1655 of the California Civil Code.
 
9. Approval. The Company hereby represents that its board of directors, in the
exercise of its fiduciary duty, has approved the Company’s execution of this
Note based upon a reasonable belief that the principal provided hereunder is
appropriate for the Company after reasonable inquiry concerning the Company’s
financing objectives and financial situation. In addition, the Company hereby
represents that it intends to use the principal of this Note primarily for the
operations of its business, and not for any personal, family or household
purpose.
 
10. Waiver. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
THE RIGHT IT MAY HAVE TO A TRIAL BY JURY OF, UNDER OR IN CONNECTION WITH THIS
NOTE, OR THE SECURITY AGREEMENT OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO OR THERETO.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ACCEPTING THIS NOTE.
 
Podium Technology Limited
   
By:
 
Name:
 
Title:
Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

 
 